Citation Nr: 9916220	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic 
prostatitis, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of 
rheumatic fever with hypertension, currently rated as 20 
percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1958 to July 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1997 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  

The Board has found that additional development is required 
with respect to the claim for an increased rating for 
residuals of rheumatic fever with hypertension.  Accordingly, 
that issue as well as the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities are the subject of a remand which is 
set forth at the end of this decision.  


FINDINGS OF FACT

1.  The bilateral pes planus is pronounced in degree.

2.  The chronic prostatitis has not resulted in urine leakage 
which requires the wearing of absorbent materials which must 
be changed less than 2 times per day; a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night; urinary retention requiring 
intermittent or continuous catheterization; or recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management (urinary tract 
infection).  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for 
bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5276 (1998).

2.  The criteria for a disability rating higher than 10 
percent for chronic prostatitis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has a presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the claims for increased ratings for 
bilateral pes planus and chronic prostatitis has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To An Increased Rating For Bilateral Pes 
Planus,
 Currently Rated As 30 Percent Disabling.

The veteran contends that a disability rating higher than 30 
percent is warranted for his pes planus because the disorder 
causes him to have severe pain and swelling after standing 
for only a short period of time.  He states that he has no 
improvement from special shoes or braces.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, a noncompensable rating is warranted where 
bilateral pes planus is mild in degree, with symptoms 
relieved by a built up shoe or an arch support.  A 10 percent 
rating is warranted where the disorder is moderate in degree, 
with weight bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  

A 30 percent rating is warranted for bilateral pes planus 
which is severe in degree, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted 
for pes planus which is pronounced in degree, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (1998).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (1998).

The Board has considered the full history of the veteran's 
bilateral pes planus.  A service medical record dated in 
November 1958 shows that the veteran was treated for pes 
planus, third degree.  

The veteran first filed a claim for disability compensation 
for pes planus in June 1977.  The report of a disability 
evaluation examination conducted by the VA in October 1977 
shows that the veteran reported that his feet were in 
constant pain, and that he could stand or walk for only short 
periods without having to sit down.  Following examination, 
the diagnosis was bilateral pes planus, third degree.  
Subsequently, in a rating decision of November 1977, the RO 
granted service connection for bilateral pes planus, and 
assigned a noncompensable disability rating.  

The veteran requested an increased rating for pes planus in 
October 1978.  A private medical record dated in September 
1978 reflects that the veteran reported having a progressive 
increase in foot pain over the prior few years.  Examination 
revealed marked pes planus.  The examiner concluded that this 
had resulted in a marked strain of the foot and leg.  The 
report of a disability evaluation examination conducted by 
the VA in October 1978 shows that the veteran reported having 
swelling of the ankles, aching legs and foot pain when 
standing or walking.  

Examination revealed 3+ bilateral pes planus.  There was no 
other evidence of abnormality.  The veteran reportedly seemed 
to walk fairly well.  Subsequently, in a decision of December 
1978, the RO confirmed the noncompensable rating.  

The veteran requested an increased rating for pes planus in 
June 1991.  The report of an examination conducted by the VA 
in November 1991 shows that the veteran reported that if he 
stood for more than a few minutes he would develop pain and 
burning in both feet.  As a result, he said that he could 
stand for only 10 minutes, and then had to sit down for 
several minutes.  

On examination, the veteran had a significant degree of pes 
planus with marked pronation and angulation of the Achilles 
tendon, especially in the right foot.  He also had begun to 
develop hallux valgus deformities of both great toes.  X-rays 
of the veteran's feet were interpreted as showing arthritic 
changes which were greatest at the talonavicular joint.  
Subsequently, in a rating decision of December 1991, the RO 
increased the rating for the pes planus from noncompensable 
to 30 percent.  

The report of an examination of the veteran's feet conducted 
by the VA in March 1996 shows that the veteran complained of 
having pain in the arches of his feet.  On examination, there 
were no callosities present on the soles of the feet.  There 
was flattening of the longitudinal arches.  In a decision of 
April 1996, the RO confirmed the previously assigned 30 
percent rating for the pes planus.  

The evidence pertaining to the current appeal includes a VA 
outpatient medical treatment record dated in March 1996 which 
shows that the veteran reported that his feet hurt especially 
if he had to stand an hour or so.  He also reported that he 
was unable to work due to aching feet.  

The report of an examination of the veteran's feet conducted 
by the VA in February 1997 shows that the veteran gave a 
history of his feet breaking down while he was in service.  
He reported that he had acute rheumatic fever which involved 
the joints of his feet and caused them to break down.  He 
stated that he had worn arch supports on and off for years, 
but said that they bothered him to the point where he could 
not wear them.  He said that his feet had gotten worse and 
had become more deformed in the last few years.  He also said 
that he was having a great deal of pain, particularly in the 
mid-foot, and was having difficulty walking any distance.  

On physical examination with the veteran standing, there was 
obvious breakdown in the talonavicular joint area of both 
feet, worse on the right.  The forefoot was in valgus but 
breaking down at the talonavicular level and this area could 
be rotated medially.  The posterior tibial tendon could be 
palpated.  When the veteran descended on tip toes, there was 
a tendency to invert the heel, more on the left than the 
right.  Due to the position of the navicular posterior tibial 
tendon particularly on the right it was not working to his 
advantage and was tender.  The veteran walked with a flat 
footed shuffling gait.  The diagnosis was pes planus 
bilaterally with breakdown at the talonavicular area.  

The examiner commented that the veteran had a significant 
problem with his feet.  The talonavicular area was stiff and 
did not function, and the posterior tibial tendon could not 
do its job because of the relationship between the mid-foot 
to the talus and the navicular with the chronic deformity.  
This was stiff and fixed and there was a moderate amount of 
arthritic pain associated with it. 

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the evidence demonstrates that the pes 
planus is pronounced in degree.  In this regard, the Board 
notes that the findings on the most recent examination are 
comparable to pronounced manifestations such as marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Accordingly, the Board concludes that 
the criteria for a 50 percent disability rating for bilateral 
pes planus are met.


II.  Entitlement To An Increased Rating For Chronic 
Prostatitis,
 Currently Rated As 10 Percent Disabling.

The veteran contends that a disability rating higher than 10 
percent is warranted because the disorder causes him to have 
to urinate 12 to 15 times daily.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (1998), 
prostate gland injuries, infections, hypertrophy, and post-
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant. 

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Where there is continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  

For a rating based on urinary frequency, a 40 percent rating 
is warranted when there is a daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  A 20 percent rating is warranted when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating is warranted when there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  

	1. Post void residuals greater than 150 cc. 
	2. Uroflowmetry; markedly diminished peak flow rate 
(less than  10 cc/sec). 
	3. Recurrent urinary tract infections secondary to 
obstruction.  
	4. Stricture disease requiring periodic dilatation every 
2 to 3  months.  

A noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  

For a rating based on urinary tract infection, if there is 
poor renal function, rate as renal dysfunction.  A 30 percent 
rating is warranted if there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  A 10 percent rating is warranted if 
the disorder requires long-term drug therapy, 1-2 
hospitalizations per year and/or requires intermittent 
intensive management.  See 38 C.F.R. § 4.115a

The Board has considered the full history of the veteran's 
service-connected prostatitis.  A service medical record 
dated in November 1958 shows that the veteran was treated for 
chronic prostatitis.  

The veteran first filed a claim for disability compensation 
for prostatitis in June 1977.  The report of a disability 
evaluation examination conducted by the VA in October 1977 
shows that examination revealed that the veteran's prostate 
was enlarged and tender.  The diagnosis was prostatitis.  
Subsequently, in a rating decision of November 1977, the RO 
granted service connection for prostatitis and assigned a 
noncompensable disability rating.

The report of a disability evaluation examination conducted 
by the VA in October 1978 shows that the veteran reported 
that his prostatitis caused occasional burning on urination.  
Examination of the prostate revealed that it was normal in 
size and was smooth.  There was no evidence of tenderness or 
tumors.  The diagnosis was history of prostatitis, 
asymptomatic.  Subsequently, in a decision of December 1978, 
the RO confirmed the noncompensable rating.  

The veteran was afforded another VA examination in November 
1991.  The report shows that the veteran stated that 
following his discharge from service his prostate had been 
virtually asymptomatic.  On examination, the prostate was of 
normal size and consistency.  The examiner commented that the 
examination of the prostate on that date was normal, and 
noted that by the veteran's history he had not had any 
symptoms over the last 10 to 15 years.  Subsequently, in a 
decision of December 1991, the RO again confirmed the 
noncompensable rating.  

The report of an examination conducted by the VA in March 
1996 shows that the veteran reported that he had urinary 
frequency with nocturia many times during the night.  He 
sometimes had a slight burning sensation.  He had no urethral 
discharge or hematuria.  His stream was somewhat slow.  
Examination revealed that the prostate was smooth and 
moderately tender on palpation.  No nodules were palpated.  
The assessment was prostatitis, chronic, moderate with 
symptoms of urinary frequency, nocturia and slow stream.  
Subsequently, in a rating decision of April 1996, the RO 
increased the rating for the chronic prostatitis from 
noncompensable to 10 percent.  

The evidence which has been obtained in connection with the 
current claim includes a VA medical record dated in August 
1996 which shows that the veteran reported having slow 
urination when taking an antihistamine.  He was advised to 
minimize the use of the antihistamine.  

The report of a urology examination conducted by the VA in 
February 1997 shows that the veteran gave a history of having 
frequency of urination, nocturia, and obstructive voiding 
symptoms for years.  The examiner noted, in pertinent part, 
that the veteran had a nontender 2+ prostate.  A March 1996 
prostate-specific antigen (PSA) level of 2.8 was recorded.  
Following examination, the diagnosis was symptoms of benign 
prostatic hypertrophy with urinary tract infection.  

Based on the foregoing evidence, the Board finds that the 
criteria for a higher rating are not met.  In this regard, 
the Board notes that the evidence shows that the disorder 
does not result in urine leakage which requires the wearing 
of absorbent materials which must be changed less than 2 
times per day.  The disorder also has not resulted in a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  Although 
the veteran has alleged that he must urinate 12 to 15 times 
per day, the Board notes that overall the records do not 
indicate a worsening of the veteran's prostatitis such that 
an increased evaluation is warranted.  In this regard, the 
Board notes that the recent medical evidence of record 
reflects a lack of complaints of urinary frequency in actual 
clinical treatment records.  Notably, on outpatient treatment 
in August 1996, the only urinary complaints were that of slow 
urination with the use of antihistamines.  The Board observes 
further, that there has been a finding for many years of a 
normal prostate, only a moderately tender prostate in March 
1996 and again, a nontender albeit enlarged prostate in 
February 1997 with a diagnosis of symptoms of benign 
prostatic hypertrophy.  While the veteran's complaints 
regarding some urinary frequency are noted and deemed 
credible, the currently assigned 10 percent evaluation 
contemplates a daytime voiding interval between two and three 
hours or awakening to void two times per night.  In the 
absence of significant objective findings indicative of an 
underlying disorder more severe in degree than shown by the 
record, the Board is unable to conclude that a higher 
evaluation is warranted at this time based on urinary 
frequency.   

Moreover, there is also no evidence of urinary retention 
requiring intermittent or continuous catheterization.  
Finally, the disorder has not caused recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management (urinary tract infection).  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 10 percent for chronic prostatitis are not met.


ORDER

1.  A 50 percent bilateral pes planus is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.

2.  An increased rating for chronic prostatitis, currently 
rated as 10 percent disabling, is denied.


REMAND

The Board notes that the veteran's residuals of rheumatic 
fever with hypertension has been evaluated under 38 C.F.R. § 
4.104, Diagnostic Code 7000.  Subsequent to filing his claim, 
the rating schedule for determining the disability 
evaluations to be assigned for disorders of the 
cardiovascular system were changed, effective January 12, 
1998.  See 62 Fed. Reg. 65207-65224 (December 11, 1997).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The RO has not considered both the new 
and old regulations.  As such, a remand for such 
consideration is needed.  However, as the revised regulations 
in this case do not allow for their retroactive application 
prior to January 12, 1998, the new provisions may not be 
applied prior to that date.  Rhodan v. West, 12 Vet. App. 55 
(1998).  In other words, the evidence dated prior to January 
12, 1998, must be reviewed only in light of the old 
regulations, but the evidence submitted after January 12, 
1998, must be reviewed under both the old and newly revised 
regulations, using whichever version is more favorable to the 
veteran.

The Board also notes that the revised provisions of 
Diagnostic Code 7000 incorporate objective measurements of 
the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop.  Another examination will be required in order to 
assess the disability with respect to these new criteria.  

The Board notes further, that as the Board has increased the 
evaluation assigned the veteran's pes planus by its decision 
this date, and as a reevaluation of his service-connected 
residuals of rheumatic fever is requested by this remand, the 
RO should, following the development requested below, 
readjudicate the claim of entitlement to a total rating based 
on individual unemployability due to service-connected 
disabilities.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of the veteran's residuals of 
rheumatic fever with hypertension.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examination report 
should include all findings necessary to 
evaluate the veteran's for residuals of 
rheumatic fever with hypertension under 
both the old and new rating criteria.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether the 
veteran's claim for an increased 
evaluation for residuals of rheumatic 
fever with hypertension and claim for a 
total rating based on individual 
unemployability may be granted.  The 
claim for an increased rating for 
residuals of rheumatic fever with 
hypertension should be evaluated under 
both the old and the new rating criteria 
with consideration of the guidance set 
forth in Karnas and Rhodan, both supra.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case which 
contains the new rating criteria, and 
afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.  The veteran may submit additional 
argument or evidence at any time.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

